Claims 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 is indefinite in the recitation of “wherein the first and second stages proceed at least partly simultaneously” as the meanings of “first and second stages” and “simultaneously” are contradictory.  Either the method has two stages or a single stage.  There is no distinction between two simultaneous stages and an single stage. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 

Claims 1-6, and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wirtz et al. (WO 2014/076012, for an English translation see US 2015/0291988, all citations herein refer to the US document) in view of Nidetzky et al.
Wirtz et al. teach a process for obtaining arabonic acid lactone, arabonic acid and xylitol from a mixture of arabinose and xylose wherein xylose is in excess and some portion of the xylose remains unreacted comprising incubating a mixture of arabinose and xylose with in the presence of arabinose dehydrogenase, xylose reductase and redox cofactors NADPH and NADP+ (claim 15 and example 6).  Wirtz et al. teach that the sugars can be obtained from a lignocellulosic material including straw, husks, bagasse, or grasses [0025] which lignocellulosic material can be pretreated by a process such as alkaline aqueous alcohol treatment with a C1-C4 alcohol [0026].  Wirtz et al. teach that the inclusion of the xylose reductase serves to recycle the redox cofactors [0039] and that the arabonic acid produced may be further dehydrated and oxidized to alpha-keto glutarate [0036] and teach that sugars which are not converted in the described process may subjected to further enzymatic methods. [0047]. Wirtz et al. does not explicitly teach a second 
Nidetzky et al. teach the coupled enzymatic production of xylitol and xylonic acid from xylose by incubation of xylose with xylose reductase and xylose dehydrogenase or of xylitol and gluconic acid by incubation of xylose and glucose with xylose reductase and glucose dehydrogenase in the presence of NADH/NAD+ (see Figure 1).
Therefore, as Wirtz et al. teach that sugars which are not converted in the described process may subjected to further enzymatic methods, it would have been obvious to further convert the unprocessed xylose in the methods of Wirtz et al. to xylitol and xylonic acid as taught by Nidetzky et al. as Niedetsky et al. teach that xylitol is a useful alternative sweetener.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wirtz et al. (WO 2014/076012) in view of Nidetzky et al. as applied to claims 1-6 and 8-20 above, and further in view of Ikemi et al.
Wirtz et al. and Nidetzsky et al. are discussed above and teach the conversion of arabinose and xylose obtained from a lignocellulosic material to oxidation and reduction products thereof.  Skilled artisan would be well aware that lignocellulosic hydrolysates include large amounts of glucose as well as xylose and arabinose and that typically the glucose is 
Ikemi et al. teach the coupled enzymatic oxidation and reduction of glucose to sorbitol and gluconic acid by incubation of glucose with aldose reductase and glucose dehydrogenase in the presence of NADPH/NADP+ (abstract).
Therefore, it would have been further obvious to one of ordinary skill in the art to convert the glucose in lignocellulosic hydrolysates into sorbitol and gluconic acid by a coupled system of aldose reductase and glucose dehydrogenase as taught by Ikemi et al. in order to convert the entire hydrolysate into suitable oxidation and reduction products.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).